     Case 5:20-cv-00974-MCS-KK Document 41 Filed 09/11/20 Page 1 of 6 Page ID #:227




 1    Carter C. White, CSB # 164149                  Jenny C. Huang, SBN 223596
 2    King Hall Civil Rights Clinic                  Jessica T. Arena, SBN 301807
      U.C. Davis School of Law                       JUSTICE FIRST
 3    One Shields Avenue, Building TB-30             180 Grand Avenue, Suite 1300
 4    Davis, CA 95616-8821                           Oakland, CA 94612
      Telephone: 530.752.5440                        Tel.: (510) 628-0695
 5
      Facsimile: 530.752.5788                        Fax: (510) 318-7701
 6    Email: ccwhite@ucdavis.edu                     E-mails: jhuang@justicefirst.net
 7                                                              jarena@justicefirst.net
      Maggy Krell, SBN #226675
 8    1824 29th Street
 9    Sacramento CA 95816-7313
      Telephone: 916-529-0468
10
      Email: MaggyKrell@gmail.com
11
12
      Attorneys for Plaintiff Keiana Aldrich

13
14
                            UNITED STATES DISTRICT COURT
15
16                        CENTRAL DISTRICT OF CALIFORNIA
17
18    KEIANA ALDRICH,                )            Case No: 5:20-cv-00974 (JGB)(KK)
                                     )
19                       Plaintiff,  )
                                     )            REPLY TO DEFENDANTS’
20    vs.                            )            OPPOSITION TO PLAINTIFF’S
                                     )
21                                   )            MOTION FOR CONFIDENTIAL
      GERARDO ROMO, SAMUEL           )            LEGAL CALLS
22    NAVARRO, IVAN ORDAZ, MOLLY ))
23    HILL, AMY MILLER, SHANNON      )
      STARK, and RALPH DIAZ          )
24                                   )
                         Defendants. )
25                                   )
26
27
28


              REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CONF. LEGAL CALLS
                       ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(JGB)(KK)
                                                  PAGE 1
     Case 5:20-cv-00974-MCS-KK Document 41 Filed 09/11/20 Page 2 of 6 Page ID #:228




 1                                        ARGUMENT
 2    I. THIS COURT HAS AUTHORITY TO ORDER CIW AND/OR CDCR TO
 3       PROVIDE CONFIDENTIAL LEGAL CALLS PURSUANT TO THE ALL
         WRITS ACT.
 4
 5           Defendants misconstrue this motion by suggesting that this Court has no
 6    authority to order any of the individual Defendants to provide confidential legal
 7    calls because they were sued in their individual capacity. However, this motion
 8    does not seek an order requiring any of the named Defendants to provide the legal
 9    calls because none of the Defendants have the authority to do so. With the
10    exception of Shannon Stark, the other supervisory defendants (Molly Hill, Amy
11    Miller, and Ralph Diaz) are no longer serving in the positions under which they
12    were sued. As clearly stated in the motion, this motion seeks an order compelling
13    third parties, namely the California Institution for Women (“CIW”) and/or the
14    California Department of Corrections and Rehabilitation (“CDCR”) to provide the
15    legal calls.
16           Pursuant to the All Writs Act, this Court has the authority to issue all writs
17    that are necessary or appropriate in the aid of the respective jurisdictions. 28
18    U.S.C. § 1651(a). Although it is not a grant of plenary power to the federal courts,
19    it is intended to aid federal courts in the exercise of their jurisdiction. United States
20    v. New York Tel. Co., 434 U.S. 159, 172-74 (1977). In New York Tel. Co., the
21    Supreme Court held that a federal court could issue a writ to compel a non-party to
22    assist with a federal law enforcement investigation because the district court’s
23    order and jurisdiction would have been frustrated without the third party’s
24    assistance. Id. at 174. In doing so, the Court recognized that the authority granted
25    under the All Writs Act extends to those who, although not parties to the action,
26    are in a position to “frustrate the implementation of a court order or the proper
27    administration of justice”. Id.
28           Federal courts have repeatedly recognized that the All Writs Act authorizes
      courts to order prison officials to comply with a prisoner’s right of access to the
               REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CONF. LEGAL CALLS
                        ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(JGB)(KK)
                                                   PAGE 2
     Case 5:20-cv-00974-MCS-KK Document 41 Filed 09/11/20 Page 3 of 6 Page ID #:229




 1    courts. Hammler v. Haas, No. 15-cv-2266, 2019 U.S.Dist. LEXIS 48377 at *3-4
 2    (E.D.Cal. March 21, 2019) (recognizing use of All Writs Act is proper in prisoner
 3    civil rights cases where non-party correctional officials are impeding the prisoner-
 4    plaintiff’s ability to litigate pending action); Mitchell v. Haviland, No. 09-cv-3012,
 5    2015 U.S.Dist. LEXIS 109106 at *5 (E.D.Cal. Aug. 18, 2015) (noting that All
 6    Writs Act is properly used when non-party prison officials have allegedly taken
 7    action that impedes a prisoner’s ability to litigate case); Lopez v. Cook, No. 03-cv-
 8    1605, 2014 U.S.Dist. LEXIS 52198 at *6-11 (E.D.Cal. April 15, 2014) (relying on
 9    the All Writs Act to order non-party prison to provide contact visits between
10    prisoner and attorney); Turner v. Sacramento, No. 09-cv-0117, 2010 U.S.Dist.
11    LEXIS 112261 at *3 (E.D.Cal. Oct. 21, 2010) (noting that writ could issue under
12    All Writs Act if plaintiff had shown that restricted access to his legal material
13    unreasonably denied him access to court).
14          Similarly, this Court has authority to order CIW and/or CDCR to provide
15    confidential legal phone calls to ensure Ms. Aldrich’s right of access to the court
16    and to legal counsel. Both CIW (Christina Alvarez, CIW Litigation Coordinator)
17    and CDCR staff (Michael Stone, Legal Liaison for Female Offenders and Program
18    Services) are responsible for refusing confidential legal calls between Ms. Aldrich
19    and her attorneys. Neither CIW nor CDCR has filed any opposition to this motion.
20    Yet, the Defendants Hill, Miller, Stark, and Diaz have asserted an interest in
21    refusing communications between Ms. Aldrich and her legal counsel, by opposing
22    this motion. Any reasons these defendants may have in refusing Ms. Aldrich
23    access to legal counsel remains unclear.
24    II.   PLAINTIFF HAS VALID REASONS FOR REQUESTING
            CONFIDENTIAL LEGAL PHONE CALLS WITH HER LEGAL
25
            COUNSEL.
26
27          Defendants Hill, Miller, Stark, and Diaz oppose the request for an immediate
28    phone call in response to Ms. Aldrich’s suicide attempt, but do not address the
      request for continued attorney client communications which are legal in nature.
              REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CONF. LEGAL CALLS
                       ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(JGB)(KK)
                                                  PAGE 3
     Case 5:20-cv-00974-MCS-KK Document 41 Filed 09/11/20 Page 4 of 6 Page ID #:230




 1    With an upcoming initial scheduling conference in which this Court encouraged
 2    the parties to conduct active discovery in advance, Plaintiff’s counsel most
 3    certainly has legal needs, in the traditional sense, to communicate with their client.
 4    With three individual Defendants, who engaged in separate incidents of sexual
 5    misconduct, input from Ms. Aldrich is needed, as in any case, to guide, particularly
 6    in this early stage.
 7           The suggestion by Defendants Hill, Miller, Stark, and Diaz, that the concern
 8    for Ms. Aldrich’s life and safety is not a valid legal concern is simply repugnant.
 9    As lawyers obligated to act in the best interests of the client, Plaintiff’s counsel is
10    ethically obligated to ensure that Ms. Aldrich is physically safe and receiving the
11    mental health services she requires. A lawyer’s role in providing counsel to a
12    client extends beyond litigation in the traditional sense. Attorneys serve as trusted
13    advisors, guiding clients through difficult and important decisions. This is
14    particularly true here, where Ms. Aldrich is a young and vulnerable sex trafficking
15    survivor who suffers from depression and anxiety while incarcerated at CIW. In
16    this case, Ms. Aldrich was cutoff of the prison email system, lacked access to
17    regular inmate phone calls and had no contact with either her attorney or mentor
18    for at least a week leading up to her suicide attempt. The concern expressed by
19    Ms. Krell in her repeated requests for a call and welfare check on Ms. Aldrich
20    proved to be well-founded, even though CIW refused to provide information.
21    (Krell Decl. (ECF No. 38-1) at ¶¶ 11-19.) Given the evidence showing that Ms.
22    Aldrich had no ability to communicate, either by phone or email, with either her
23    attorney or her mentor (Peggy Fava) in the weeks prior to her suicide attempt, the
24    record suggests that access to a phone call would be beneficial, rather than
25    dangerous to her mental health, as Defendants insinuate.
26           Ms. Aldrich’s legal needs are inextricably linked to her health and well
27    being. As alleged in the complaint, her mental health has suffered significantly
28    because of the sexual abuse she has experienced while at CIW. Participating in her


               REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CONF. LEGAL CALLS
                        ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(JGB)(KK)
                                                   PAGE 4
     Case 5:20-cv-00974-MCS-KK Document 41 Filed 09/11/20 Page 5 of 6 Page ID #:231




 1    assertion of legal rights and receiving updates on her case are important to her.
 2    Likewise, this case cannot proceed without her participation. The fact that her
 3    attorney repeatedly asked about Ms. Aldrich’s health and expressed worry about
 4    her condition should not be used as a reason to justify denying the call. A person’s
 5    legal rights cannot be separated from their basic health, especially under these
 6    extreme circumstances, where Ms. Aldrich has been completely isolated and now
 7    attempted suicide.
 8          Defendants’ representation to this Court that CIW has no ability to monitor a
 9    confidential call provided to a prisoner, without protecting the confidentiality of
10    attorney client communications, is patently false. (ECF No. 40 at p.2:7-10.) The
11    evidence shows that if CIW is capable of providing visual surveillance of legal
12    visits, they are equally capable of providing visual surveillance of legal phone calls
13    as well.
14          Finally, Plaintiff’s counsel should not be required to disclose confidential
15    information to justify a request for a legal phone call, as Defendants suggest. (ECF
16    No. 40 at p.2:20-23.) Even under Covid-19 restrictions, such an invasion of
17    attorney client communications is not required by other prisons, such as the Central
18    California Women’s Facility. (Huang Decl. (ECF No. 38-2) at ¶ 10.) This Court
19    should reject any rule imposed by CIW and/or CDCR that requires attorneys to
20    disclose information that potentially interferes with attorney client
21    communications, before a request for a legal phone call can be approved.
22          //
23          //
24          //
25          //
26          //
27          //
28          //


                 REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CONF. LEGAL CALLS
                          ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(JGB)(KK)
                                                     PAGE 5
     Case 5:20-cv-00974-MCS-KK Document 41 Filed 09/11/20 Page 6 of 6 Page ID #:232




 1                                      CONCLUSION
 2          For the reasons stated above and in the opening brief, Ms. Aldrich
 3    respectfully requests that this Court issue an order, pursuant to the All Writs Act,
 4    28 U.S.C. § 1651, compelling CIW and/or CDCR to provide an immediate
 5    confidential legal call between Plaintiff and her legal counsel, followed by a
 6    weekly confidential legal call to be scheduled at a day and time that is least
 7    burdensome on prison operations.
 8
 9    Date: September 11, 2020                U.C. DAVIS CIVIL RIGHTS CLINIC
                                              JUSTICE FIRST
10                                            LAW OFFICE OF MAGGY KRELL
11
                                              By:______/s/ Jenny Huang___________
12
                                                Jenny Huang
13                                              Maggy Krell
14
                                                Carter White
                                                Attorneys for Plaintiff Keiana Aldrich
15
16
17
18
19
20
21
22
23
24
25
26
27
28


              REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CONF. LEGAL CALLS
                       ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(JGB)(KK)
                                                  PAGE 6
